DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “of each barrier… each of the barriers being disconnected from others of the barriers and the plurality of flow channels and the plurality of passages being formed as a monolithic main body via additive manufacturing” is unclear.  “each barrier” lacks antecedent basis in the claim.   Further it is unclear how each barrier is “disconnected” from other barriers, but also monolithically formed, and thus inherently connected to each other.  
Claims 2-14 are rejected for their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byl the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US20040251011) in view of Hofbauer (US20170010046).
	Regarding claim 1, Kudo teaches a heat exchanger (Fig. 1-2) comprising: a monolithic (¶[0153]) main body (main member 1012) extending along an axis from a first end (bottom end) to a second end (top end); a flow channel configured to channel a first material from an inlet (1036) to an outlet (1037), the flow channel (1019) traversing a spiral flow path (see path of 1019) from the inlet at a center of the main body to the outlet at an exterior surface of the main body, wherein the flow path (see path of 1019) is aligned along the axis; and a passage (1022) configured to hold a second material (heat storage material 1021) the passage extending along the axis from the first end to the second end, wherein a first side (bottom side) and a second side (top side), opposite the first side, the passage is defined by the spiral flow path of the plurality of flow channels.
	Kudo does not teach a plurality of flow channels, a plurality of passages, and wherein a first side and a second side, opposite the first side, of each barrier that separates adjacent ones of the passages is defined by the spiral flow path of the plurality of flow channels, each of the barriers being disconnected from others of the barriers and the plurality of flow channels and the plurality of passages being formed as a monolithic main body via additive manufacturing.
	Hofbauer teaches a plurality of flow channels (130/132), a plurality of passages (gaps 106 separated by braces 104), and wherein a first side and a second side, opposite the first side, of each barrier (104) that separates adjacent ones of the passages is defined by the spiral flow path of the plurality of flow channels, each of the barriers (see disconnected sections of 104 extending across each gap 106) being disconnected from others of the barriers and the plurality of flow channels and the plurality of passages being formed as a monolithic main body via additive manufacturing (3D printing - ¶[0018]), in order to maintain the desired spacing between passages and prevent collapse of the flow channels (¶[0031-0033]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include the plurality of flow channels, barriers, and plurality of passages as taught by Hofbauer, in order to maintain the desired spacing between passages and prevent collapse of the flow channels (¶[0031-0033]).
Regarding claim 13, Kudo teaches the limitations of claim 1, and Kudo as modified does not teach wherein a cross-sectional shape of the plurality of flow channels is more than one shape.  However, Hofbauer further teaches the flow channels may be different shapes (see shapes of 202/206; Fig. 5-6, and that any suitable shape may be used ¶[0035]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include more than one shape flow channel, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143).  In the instant case, Hofbauer teaches different shaped flow channels are suitable for use in a heat exchanger (¶[0035]) and that fabrication of complex shapes if facilitated by the additive manufacturing process (¶[0018]).  
Claims 2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US20040251011) in view of Hofbauer (US20170010046) and Rivas (WO2013021091)
Regarding claim 2, Kudo teaches the limitations of claim 1, and Kudo further teaches a first cover (1013) at the first end of the main body and a second cover (1014) at the second end of the main body.  Kudo is silent to the first cover defining a first chamber at the first end of the main body and the second cover defining a second chamber at the second end of the main body.
Rivas further teaches a first cover (lower cover 3) defining a first chamber (14) at the first end of the main body and a second cover (upper cover 3) defining a second chamber (13) at the second end of the main body, in order to prevent thermal losses to the outside (¶[0042]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include the insulating spaces of Rivas, in order to prevent thermal losses to the outside (¶[0042]).
Regarding claim 5, Kudo teaches the limitations of claim 2, and Kudo further teaches a first rim (lower edge of 1012) integrally formed at the first end of the main body and a second rim (upper edge of 1012) integrally formed at the second end of the main body.
Regarding claim 6, Kudo teaches the limitations of claim 5, and Kudo further teaches
  the first rim is fastened to the first cover and the second rim is fastened to the second cover (lid members…joined by ultrasonic welding ¶[0148]). 
Regarding claim 7, Kudo teaches the limitations of claim 2, and Kudo is silent to the inlet for the plurality of flow channels extends through the first cover.
 Rivas further teaches the inlet (10) for the plurality of flow channels extends through the first cover (3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include wherein the inlet extends through the first cover as taught by Rivas, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (MPEP 2143 I).
Regarding claim 8, Kudo teaches the limitations of claim 7, and Kudo as modified by Hofbauer further teaches comprising inputs for the plurality of flow channels along the axis of the inlet (see modification above with channels 130/132 of Hofbauer).
Regarding claim 9, Kudo teaches the limitations of claim 8, and Kudo as modified by Hofbauer further teaches a cross-sectional shape of the inputs  is one shape for all of the inputs (see one of Fig. 5-8 of Hofbauer).
Regarding claim 10, Kudo teaches the limitations of claim 2, and Kudo is silent to the outlet for the plurality of flow channels extends through the first cover.
Rivas further teaches the outlet (11) for the plurality of flow channels extends through the first cover (3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include wherein the inlet extends through the first cover as taught by Rivas, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (MPEP 2143 I).
Regarding claim 11, Kudo teaches the limitations of claim 10, and Kudo as modified by Hofbauer further teaches the outputs for the plurality of flow channels (see modification above with channels 130/132 of Hofbauer). along the axis of the outlet. 
Regarding claim 12, Kudo teaches the limitations of claim 11, and Kudo as modified by Hofbauer further teaches a cross-sectional shape of the outputs is one shape for all of the outputs (see one of Fig. 5-8 of Hofbauer).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US20040251011) in view of Hofbauer (US20170010046), Rivas (WO2013021091),  and Zhang (CN202885621U). 
Regarding claims 3-4, Kudo teaches the limitations of claim 2, and Kudo does not teach 
a first port into the first chamber through the first cover and a second port into the second chamber through the second cover,  the first port and the second port are configured to introduce the second material into the plurality of passages.
Zhang teaches a first port into (8) the first chamber through the first cover and a second port (9) into the second chamber through the second cover,  the first port and the second port are configured to introduce the second material into the plurality of passages, in order to provide means to fill and discharge the PCM material (¶[0023]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo to include the ports of Zhang, in order to provide means to fill and discharge the PCM material (¶[0023]).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US20040251011) in view of Hofbauer (US20170010046), and Kudo (JP2004251518), hereinafter Kudo2.
Regarding claim 14, Kudo teaches the limitations of claim 1, and Kudo does not teach a width of the plurality of passages, which is defined for each of the plurality of passages as a distance between the first side and the second side, a different value for different ones of the plurality of passages.
Kudo2 teaches a width of the plurality of passages, which is defined for each of the plurality of passages as a distance between the first side and the second side, a different value for different ones of the plurality of passages (see annotated Fig. 2 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kudo with the different widths of Kudo2, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143). 

    PNG
    media_image1.png
    624
    583
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763